UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4427


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAUN XAVIER STALLINGS,

                Defendant – Appellant.




Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:09-CR-00069-MR-1)


Submitted:   December 21, 2010            Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard H. Tomberlin, TOMBERLIN LAW OFFICE, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  A jury convicted Shaun Xavier Stallings of conspiracy

to     distribute          and        to    possess       with     intent       to     distribute

marijuana, 21 U.S.C. §§ 841(a), 846, 851 (2006), and conspiracy

to commit money laundering, 18 U.S.C. § 1956(h) (2006).                                   He was

sentenced to seventy-two months’ imprisonment.                                 His counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

certifying            there     are    no    meritorious         issues     for      appeal,    but

positing          general       challenges          to    Stallings’        convictions         and

sentence.             Although informed of his right to do so, Stallings

has    not    filed       a     pro    se    supplemental        brief.        The     Government

declined to file a response.                      We affirm.

                  A    jury’s     verdict         “must    be    sustained        if    there    is

substantial            evidence,       taking      the    view    most    favorable       to    the

Government, to support it.”                       Glasser v. United States, 315 U.S.

60, 80 (1942); see United States v. Perkins, 470 F.3d 150, 160

(4th    Cir.          2006).      Substantial           evidence    is    “evidence       that    a

reasonable            finder      of       fact    could     accept       as      adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”                  United States v. Alerre, 430 F.3d 681, 693

(4th Cir. 2005) (internal quotation marks omitted).                                  We consider

both circumstantial and direct evidence, drawing all reasonable

inferences from such evidence in the Government’s favor.                                   United

States       v.       Harvey,    532       F.3d    326,    333    (4th    Cir.       2008).      In

                                                    2
resolving issues of substantial evidence, we do not reassess the

factfinder’s        determination          of    witness      credibility,      see    United

States v. Brooks, 524 F.3d 549, 563 (4th Cir. 2008), and “can

reverse   a    conviction            on   insufficiency        grounds   only    when    the

prosecution’s failure is clear.”                       United States v. Moye, 454

F.3d   390,    394       (4th   Cir.      2006)      (en    banc)   (internal    quotation

marks omitted).            We have reviewed the transcript of the jury

trial and the evidence introduced at that trial and conclude

that   there        is     sufficient           evidence      to    support     Stallings’

convictions.

              We    review       a    sentence        for    reasonableness      under    an

abuse-of-discretion standard.                    Gall v. United States, 552 U.S.

38, 51 (2007).            This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                 Id.

This   court       must    assess         whether     the    district    court       properly

calculated         the    Guidelines        range,         considered    the    18     U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id. at 49-50; see United States v. Lynn, 592 F.3d 572, 576 (4th

Cir.   2010)       (“[A]n       individualized         explanation       must    accompany

every sentence.”); United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).            An extensive explanation is not required as

long as the appellate court is satisfied “‘that [the district

court] has considered the parties’ arguments and has a reasoned

                                                 3
basis for exercising [its] own legal decisionmaking authority.’”

United States v. Engle, 592 F.3d 495, 500 (4th Cir.) (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)), cert. denied,

131 S. Ct. 165 (2010).                   We must then consider the substantive

reasonableness         of     the    sentence,            “tak[ing]      into    account      the

totality of the circumstances.”                        Gall, 552 U.S. at 51.            Because

the   district        court    imposed         a       within-Guidelines        sentence,     we

presume     the   sentence          is    reasonable.             See    United    States      v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                 Stallings

has   not    rebutted         that       presumption        on    appeal.         See    United

States v.    Montes-Pineda,              445       F.3d    375,    379    (4th    Cir.     2006)

(internal quotation marks omitted).                          We conclude the sentence

was both procedurally and substantively reasonable.

             In accordance with Anders, we have reviewed the record

in this case and conclude there are no meritorious issues for

appeal.          We    therefore          affirm          Stallings’      convictions         and

sentence.     This court requires that counsel inform Stallings, in

writing,    of    the       right    to    petition         the   Supreme       Court    of   the

United States for further review.                         If Stallings requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                            Counsel’s motion must

state that a copy thereof was served on Stallings.                                We dispense

with oral argument because the facts and legal contentions are

                                                   4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5